Exhibit 10.2

Picture 1 [nptn20160630ex1025b4f77001.jpg]

NeoPhotonics Corporation

Retention Agreement

This Retention Agreement (the “Agreement”) is made and entered into by and
between Timothy S. Jenks (the “Employee”) and NeoPhotonics Corporation, a
Delaware corporation (the “Company”), effective as of August 5, 2016.

RECITALS

A.



The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company and its shareholders to provide the Employee with
certain severance benefits should the Employee’s employment with the Company
terminate under certain circumstances.  Such benefits are intended to provide
the Employee with enhanced financial security and with sufficient incentive and
encouragement for the Employee to accept employment with the Company and remain
with the Company.

 

B.



The Employee and the Company acknowledge and agree that this Agreement amends
and supersedes the Amended and Restated Severance Rights Agreement dated as of
April 13, 2010, as amended April 30, 2012, by and between the Employee and the
Company (the “Prior Agreement”), which will be of no further force and effect.

 

C.



Certain capitalized terms used in the Agreement are defined in Section 7 below.

AGREEMENT

The parties hereto agree as follows:

1.



Term of Agreement.  The terms of this Agreement shall terminate upon the date
that all obligations of the parties hereunder have been satisfied, if the
Employee is eligible to receive benefits hereunder, or immediately upon a
termination of the Employee’s employment as to which the Employee has no
eligibility for benefits hereunder.  A termination of the terms of this
Agreement pursuant to this Section shall be effective for all purposes.

2.



At-Will Employment.  The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law.  If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, and as may otherwise be
available in accordance with the Company’s established employee plans and
policies at the time of termination.

3.



Agreement Benefits.

(a)



Involuntary Termination Generally.  If the Employee’s employment terminates as a
result of an Involuntary Termination and provided the Employee has satisfied the
Release requirement provided in Section 4, then subject to the payment timing
rules in Section 11(h), the Company will provide the Employee the following
severance benefits:

(i)



a lump sum severance payment equal to the sum of:

(1)



200% of the Employee’s Base Compensation;



--------------------------------------------------------------------------------

 



(2)



100% of the Employee’s annual Target Bonus, and

(3)



$144,000 (which the Employee may, but is not required to, use to obtain
continued health insurance coverage); and

(ii)



the vesting of each of the Employee’s then-outstanding compensatory equity
awards granted under any of the Company’s equity incentive plans, and the rate
of lapsing of any repurchase right applicable to any shares received under such
awards, shall automatically be accelerated (and, in the case of options, such
options shall become exercisable), as of the effective date of the Employee’s
Involuntary Termination, as to the number of shares that would have vested, or
as to which repurchase rights would have lapsed, in the ordinary course of
business if the Employee had maintained the Employee’s employment or consulting
relationship with the Company for the first eighteen (18) months following the
effective date of the Involuntary Termination.  For the avoidance of doubt, this
Section 3(a)(ii) will be deemed to waive the satisfaction of any
performance‑based condition contained in any then‑outstanding compensatory
equity award.    

 

Subject to the payment timing rules in Section 11(h), any severance payments and
benefits under Section 3(a) will be paid on the later of (x) ten (10) business
days after the effective date of the Release and (y) the date of the Employee’s
Involuntary Termination.

(b)



Involuntary Termination Following a Change in Control.  If the Employee’s
employment terminates as a result of Involuntary Termination that occurs on or
within twelve (12) months following a Change in Control, and provided the
Employee has satisfied the Release requirement provided in Section 4, then
subject to the payment timing rules in Section 11(h), the Company will provide
the Employee the following severance benefits:

(i)



a lump sum severance payment equal to the sum of:

(1)



200% of the Employee’s Base Compensation,

(2)



200% of the Employee’s annual Target Bonus, and

(3)



$144,000 (which the Employee may, but is not required to, use to obtain
continued health insurance coverage); and

(ii)



the vesting of each of the Employee’s then-outstanding compensatory equity
awards granted under any of the Company’s equity incentive plans such that
(A) each of the Employee’s then‑outstanding stock options, stock appreciation
rights and similar equity awards will accelerate vesting in full and become
exercisable, (B) each of the Employee’s then‑outstanding restricted stock,
restricted stock unit awards and similar equity awards will accelerate vesting
in full.  For the avoidance of doubt, this Section 3(b)(ii) will be deemed to
waive the satisfaction of any performance‑based condition contained in any
then‑outstanding compensatory equity award.

 

Subject to the payment timing rules in Section 11(h), any severance payments and
benefits under Section 3(b) will be paid on the later of (x) ten (10) business
days after the effective date of the Release and (y) the date of the Employee’s
Involuntary Termination.

Notwithstanding anything in this Agreement to the contrary, if the Employee's
employment terminates as a result of an Involuntary Termination prior to the
closing of a Change in Control, and the Employee reasonably demonstrates to the
satisfaction of the Board that such termination was at the request of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in



--------------------------------------------------------------------------------

 



Control, then for all purposes of this Agreement, such Involuntary Termination
shall be deemed to have occurred pursuant to this Section 3(b) and the Employee
will be eligible for severance as provided in this Section 3(b) (and not under
Section 3(a)).

(c)



Voluntary Resignation; Termination For Cause.  If the Employee voluntarily
resigns from the Company (other than a voluntary resignation for Good Reason),
or if the Company terminates the Employee’s employment for Cause, then the
Employee shall not be entitled to receive severance or other benefits pursuant
to this Agreement.

(d)



Disability; Death.  If the Company terminates the Employee’s employment as a
result of the Employee’s Disability, or if the Employee’s employment terminates
due to the death of the Employee, then the Employee shall not be entitled to
receive severance benefits except as provided in this Section 3(d).  Nothing in
this Agreement restricts the Employee’s rights to any payments under any death
or disability insurance policy with the Company in effect at the time of
termination.  In addition, if the Employee’s employment terminates due to the
death of the Employee, and the Employee’s death occurs while the Employee is
outside of the Employee’s country of residence (for any reason), then the
Company will supplement the death benefit provided by any existing
Company-provided life insurance, if necessary, so that the Employee’s estate or
beneficiaries receive total death benefits equal to two times the Employee’s
then-current Base Compensation.  Any amount payable pursuant to this
Section 3(d) will be paid in a lump sum to the Employee’s estate within thirty
(30) days following the date of termination of the Employee’s employment.

(e)



Change in Control Benefits.  In the event of a Change in Control in which the
acquirer does not assume unvested compensatory equity awards, the vesting of
each of the Employee’s then-outstanding compensatory equity awards granted under
any of the Company’s equity incentive plans, and the rate of lapsing of any
repurchase right applicable to any shares received under such awards, shall
automatically become accelerated (and, in the case of options, such options
shall become exercisable) as to the number of shares that would have vested, or
as to which repurchase rights would have lapsed, in the ordinary course of
business if the Employee had maintained the Employee’s employment or consulting
relationship with the Company for eighteen (18) months following the closing of
the Change in Control, in each case as of immediately prior to the closing of
the Change in Control.  For purposes of clarity, this eighteen (18) month
vesting acceleration is intended to be in lieu of any automatic accelerated
vesting provision triggered solely on the closing of a Change in Control
transaction contained in the Company’s equity incentive plans. For the avoidance
of doubt, this Section 3(e) will be deemed to waive the satisfaction of any
performance‑based condition contained in any then‑outstanding compensatory
equity award.

4.



Release.  In order to be eligible to receive any benefits under Section 3, the
Employee (or the Employee’s estate, as applicable) must (i) execute and return a
general waiver and release a form provided by the Company and reasonably
acceptable to the Employee, of all employment related obligations of and claims
and causes of action against the Company (a “Release”), to the Company within
the applicable time period set forth therein and (ii) not revoke the Release
within the revocation period (if any) set forth therein; provided, however, that
in no event may the applicable time period or revocation period extend beyond
sixty (60) days following the Employee’s date of termination. 

5.



No Duplication of Benefits.  For the avoidance of doubt, in no event will the
Employee be entitled to receive duplicate severance benefits under Section 3(a),
Section 3(b) and/or Section 3(d).

6.



Excise Tax Payments.  The Company and the Employee agree that the Employee’s
rights to benefits hereunder are subject to reduction in accordance with the
provisions of Section 9(e) of the Company’s 2010 Equity Incentive Plan.

7.



Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:



--------------------------------------------------------------------------------

 



(a)



Base Compensation.  “Base Compensation” means an amount equal to the Employee’s
existing annual base salary at the time of the Involuntary Termination, but
disregarding any reduction in base salary that forms the basis for Good Reason.

(b)



Cause.  “Cause” shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Employee, (ii) the conviction
of a felony, (iii) a willful act by the Employee which constitutes gross
misconduct and which is materially injurious to the Company, and (iv) following
delivery to the Employee of a written demand for performance from the Company
which describes the basis for the Company's belief that the Employee has not
substantially performed his duties, continued violations by the Employee of the
Employee's obligations to the Company which are demonstrably willful and
deliberate on the Employee's part.

(c)



Change in Control.  “Change in Control” means the occurrence of any of the
following events: 

(i)



Any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (an “Exchange Act
Person”) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then outstanding voting securities. Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, or (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities; or

(ii)



the consummation of the sale or disposition by the Company of all or
substantially all of the consolidated assets of the Company and its
subsidiaries; or

(iii)



the consummation of a merger, consolidation or similar transaction involving the
Company, other than a merger or consolidation or similar transaction which would
result in the stockholders of the Company immediately prior thereto owning,
directly or indirectly, voting securities representing at least sixty percent
(60%) of the total voting power of the surviving entity or its parent
outstanding immediately after such transaction; or

(iv)



a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors.  “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.

(d)



Deferred Payment.   “Deferred Payment” shall mean any severance pay or benefits
to be paid or provided to the Employee (or the Employee’s estate or
beneficiaries) pursuant to this Agreement and any other severance payments or
separation benefits to be paid or provided to the Employee (or the Employee’s
estate or beneficiaries), that in each case, when considered together, are
considered deferred compensation under Section 409A.

(e)



Disability.  “Disability” shall mean that the Employee has been unable to
perform the Employee’s Company duties as the result of the Employee’s incapacity
due to physical or mental illness, and such inability, at least twenty-six (26)
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representative (such agreement as to acceptability not
to be unreasonably withheld).  Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment.  In the event that the
Employee



--------------------------------------------------------------------------------

 



resumes the performance of substantially all of his duties hereunder before the
termination of his employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

(f)



Good Reason.  “Good Reason” shall mean the occurrence, without the Employee’s
written consent, of any of the following events, but if and only if (x) the
Employee has given written notice to the Board within sixty (60) days after the
occurrence of the events constituting the basis for Good Reason, (y) the Company
has not reasonably corrected the events by the thirtieth (30th) day after
receipt of such notice, and (z) the Employee voluntarily resigns from all
positions the Employee holds with the Company and the Employee’s separation from
service (within the meaning of Section 409A) is effective within thirty (30)
after the last day of the Company’s thirty (30) cure period (that is, within 120
days after the occurrence):

(i)



a material reduction or other material adverse change in the Employee’s job
duties, responsibilities, authority or requirements, including the removal of
such job duties, responsibilities, authority or requirements, which shall be
deemed to include any change which requires the Employee to report to anyone
other than the Board or the board of directors of a successor company, or the
board of directors of the parent company where the successor company is a
wholly-owned subsidiary of a parent company following a Change in Control;

(ii)



any diminution in the Employee’s Base Compensation or Target Bonus;

(iii)



the Company requiring the Employee to move the Employee’s principal work
location to a location that increases the Employee’s one-way commute by more
than 25 miles; or

(iv)



the failure of the Company to obtain the assumption, in all material respects,
of this Agreement by any successors to the Company.

(g)



Involuntary Termination.  “Involuntary Termination” shall mean (i) any
termination of the Employee’s employment by the Company without Cause (and other
than by reason of death or Disability), or (ii) the Employee’s resignation for
Good Reason, provided that in either case, such termination constitutes a
“separation from service” as defined under Treasury
Regulation Section 1.409A-1(h).

(h)



Section 409A.  “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury regulations and formal guidance promulgated
thereunder, each as may be amended or modified from time to time.

(i)



Section 409A Limit.  “Section 409A Limit” means two (2) times the lesser of: (i)
the Employee’s annualized compensation based upon the annual rate of pay paid to
the Employee during the Employee’s taxable year preceding the Employee’s taxable
year of the termination of the Employee’s employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Covered the Employee’s employment is terminated. 

(j)



Target Bonus.  “Target Bonus” shall mean the target compensation amount for the
fiscal year of termination under any cash incentive program approved for the
year of termination as applicable to the Employee.

8.



Successors.

(a)



Company’s Successors.  Any successor to the Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) or to
all or substantially all of the Company’s business and/or assets shall promptly
(within fifteen (15) days after such transaction) assume the obligations under
this Agreement and agree expressly to perform the obligations under this
Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations



--------------------------------------------------------------------------------

 



in the absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 8(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b)



Employee’s Successors.  The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Employee shall
die at a time when the Employee is receiving payments or benefits hereunder,
such payments and benefits shall continue to be paid or provided to such person
or persons appointed in writing by the Employee to receive such amounts or, if
no person is so appointed, to the Employee’s estate.

9.



Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of the Employee, mailed notices
shall be addressed to him at the home address which the Employee most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

10.



Arbitration.  To ensure the timely and economical resolution of disputes that
may arise in connection with the Employee’s employment with the Company, the
Employee and the Company agree that any and all disputes, claims, or causes of
action arising from or relating to the enforcement, breach, performance,
negotiation, execution, or interpretation of this Agreement, the Employee’s
employment, or the termination of the Employee’s employment, including but not
limited to statutory claims, shall be resolved to the fullest extent permitted
by law by final, binding and confidential arbitration, by a single arbitrator,
in San Jose, California, conducted by JAMS under then applicable JAMS rules. By
agreeing to this arbitration procedure, both the Employee and the Company waive
the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding.  The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award.  The arbitrator shall be authorized to
award any or all remedies that the Employee or the Company would be entitled to
seek in a court of law.  The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law.  Nothing in this Agreement is intended to prevent
either the Employee or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.

11.



Miscellaneous Provisions.

(a)



No Duty to Mitigate.  The Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that the Employee may receive from any other source.

(b)



Waiver.  No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)



Whole Agreement.  This Agreement sets forth the entire agreement of the parties
with respect to the matters set forth herein, and supersedes all previous
contracts, arrangements or understandings between the Company and the Employee
on the subjects set forth herein including without limitation the Prior
Agreement.  The Agreement may be amended at any time only by mutual written
agreement signed by the parties hereto.  Any equity awards granted by the
Company to the Employee prior to, on or after the date of this Agreement will be
governed in accordance with their terms, except to the extent specifically



--------------------------------------------------------------------------------

 



modified by this Agreement.  With respect to any equity awards granted on or
after the date of this Agreement, the acceleration of vesting provisions
provided herein will apply to such equity awards except to the extent otherwise
explicitly provided in the applicable equity award agreement and agreed to in
writing by the Employee prior to the grant of the applicable award.  For the
avoidance of doubt, nothing in this Agreement supersedes or replaces the terms
of the Proprietary Information and Inventions Agreement between the Company and
the Employee, the terms of which remain in full force and effect.

(d)



Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e)



Severability.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

(f)



Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(g)



Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(h)



Section 409A.    

(i)



Notwithstanding anything to the contrary in this Agreement, no Deferred Payments
will be paid or provided until the Employee has a “separation from service”
within the meaning of Section 409A.  Similarly, no severance payable to the
Employee under this Agreement that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A‑1(b)(9) will be payable until the
Employee has a “separation from service” within the meaning of Section 409A.

(ii)



It is intended that none of the severance payments or benefits under the
Agreement will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 11(h)(iv) below or resulting from an involuntary
separation from service as described in Section 11(h)(v) below.  In no event
will the Employee have discretion to determine the taxable year of payment of
any Deferred Payment.  Any severance payments or benefits under the Agreement
that would be considered Deferred Payments will be paid on the sixtieth (60th)
day following the Employee’s separation from service, or if later, such time as
required by Section 11(h)(iii).  Further, except as required by Section
11(h)(iii), any severance payments or benefits that, but for the immediately
preceding sentence, would have been made to the Employee during the sixty (60)
day period immediately following the Employee’s separation from service will be
paid to the Employee on the sixtieth (60th) day following the Employee’s
separation from service and any remaining payments will be made as provided in
the Agreement.

(iii)



Notwithstanding anything to the contrary in the Agreement, if the Employee is a
“specified employee” within the meaning of Section 409A at the time of the
Employee’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following the
Employee’s separation from service, will become payable on the date six (6)
months and one (1) day following the date of the Employee’s separation from
service.  All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, in the event of the
Employee’s death following the Employee’s separation from service, but before
the six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of the Employee’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
the Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.



--------------------------------------------------------------------------------

 



(iv)



Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this
Agreement.

(v)



Any amount paid under this Plan that qualifies as a payment made as a result of
an involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii)
of the Treasury Regulations that does not exceed the Section 409A Limit will not
constitute Deferred Payments for purposes of this Agreement.

(vi)



The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities and ambiguous terms herein will be interpreted
to so comply or be exempt.  For purposes of the Agreement, to the extent
required to be exempt from or comply with Section 409A, references to
termination of the Employee’s employment or similar phrases will be references
to the Employee’s “separation from service” within the meaning of
Section 409A.  The Company and the Employee agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions,
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Employee
under Section 409A.  

 [Signature page follows]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has executed this Retention Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year last set forth below.

 

 

COMPANY

NeoPhotonics Corporation

 

By:    /s/ Judi Otteson                           

 

Name: Judi Otteson

 

Date: August 8, 2016

 

 

EMPLOYEE

By:    /s/ Timothy S. Jenks                   

 

Name: Timothy S. Jenks

 

Date: August 8, 2016

 

 

 



 

 



--------------------------------------------------------------------------------